MEMORANDUM **
Steven Seman Hattar appeals his 262-month sentence following his guilty plea to conspiracy to possess methamphetamine with intent to distribute, in violation of 21 U.S.C. § 846. Defendant’s attorney has moved to withdraw pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), and Hattar has not filed a supplemental pro se brief.
The Anders brief identifies and rejects three potential issues. First, counsel correctly acknowledges that there is no indication that Hattar’s guilty plea was involuntary, unknowing, or incompetent. See United States v. Aguilar-Muniz, 156 F.3d 974, 976-77 (9th Cir.1998) (discussing district court’s compliance with Rule 11); United States v. Vonn, — U.S. -, -,---, 122 S.Ct. 1043, 1046, 1054-55, 152 L.Ed.2d 90 (2002) (establishing defendant’s burden to show plain error in light of the entire record).
Second, counsel concludes that the government complied with its obligations under the plea agreement, and the record supports this assessment.
Third, counsel raises, and correctly rejects as an issue for appeal, the district court’s denial of a downward departure based on Hattar’s lack of knowledge or control of the purity of the methamphetamine. That discretionary ruling is unre-viewable. See United States v. Lipman, 133 F.3d 726, 729 (9th Cir.1998).
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988) discloses no issues for review. Counsel’s motion to withdraw is GRANTED, and the district court’s judgment is
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9 th Cir. R. 36-3.